               Case 3:19-mj-04354-MSB Document 1 Filed 10/04/19 PageID.1 Page 1 of 3
          ~'!>
          •o\'1\l'i                                                            .. ........
                                                                                 ,          .,.,__ .~         . -·
 1                                                                         ~
                                                                           ~
                                                                                     :, ~
                                                                                     z       !-'"""\·.t
                                                                                                          .. ~-" ~'~
                                                                                                           -   ":   ~~~

 2                                                                                                ---~
                                                                                                 - 4 2019
 3
                                                                      ~ ..
                                                                  CLFa .
                                                                             _       .........    _____ ,_._,.,.,_
                                                                                              _. •f':.• ; c,.JJRT
 4                                                             SOUTHc, ,i. -·        :c      ;,-;",, O, Ci,i 1FORNIA
                                                               bW                                                         DEPUTY
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     SOUTHERN DISTRICT OF CALIFORNIA

10

11         UNITED STATES OF AMERICA,                         Case    No.19 MJ -4 354
12                          Plaintiff,                       COMPLAINT FOR VIOLATION OF

13   II                          V.                          Title 18, U.S.C., Sec. 2113(a)
                                                             - Bank Robbery
14   11    ETHAN MORGAN,

15                          Defendant.

16

17                The undersigned complainant being duly sworn states:

18                                                    Count 1

19                On   or    about    October   4,   2019,     within            the                       Southern District              of

20 II California,             defendant    ETHAN     MORGAN,        did,             by                   force,             violence,   and

21 II intimidation unlawfully take from the person and presence of employees

22 llof the U.S. Bank at 1331 Rosecrans Street, San Diego, California, United

23 II states currency belonging to,                  or in the care,                                  custody,                management or

24 llpossession of U.S. Bank, whose deposits were then insured by the Federal

25 IIDeposit Insurance Corporation,                  in violation of Title 18, United States

26 llcode, Section 2113(a).

27        II
28        II
        Case 3:19-mj-04354-MSB Document 1 Filed 10/04/19 PageID.2 Page 2 of 3



 1                               PROBABLE CAUSE STATEMENT
 2        1.    The     complainant   states     on   or    about     October     4,    2019,     at
 3   approximately 9:40 AM,      an individual later identified as ETHAN MORGAN
 4   (herein after referred to as "MORGAN"), robbed the U.S. Bank located at
 5   1331 Rosecrans Street in San Diego, California . The US Bank was insured
 6   by the Federal Deposit Insurance Corporation at the time of the robbery.
 7        2.    Investigators spoke with witnesses and reviewed surveillance
 8   footage   stills    and   learned    that   MORGAN     entered     the     U.S.    Bank     and
 9   approached a teller, unfolded a note written on a large piece of white
10   paper. The note said "Give me the money 100s 50s 20s". The victim teller,
11   concerned for the safety of herself,             coworkers and patrons,                complied
12   with the demand and handed MORGAN money totaling $1,592. MORGAN took the
13   money and fled the bank.
14        3.    A     nearby   officer,     learned        of   the    robbery         by    police
15   communications,     responded,   and observed MORGAN counting money on the
16   corner of Lytton Street and Rosecrans Street. MORGAN fit the description
17   of the bank robber that had been provided by dispatch. Officers stopped
18   MORGAN and detained him.
19        4.    A curbside line-up was conducted with the victim teller and
20   she identified MORGAN as the robber.
21        5.    MORGAN was arrested,        searched,      and the full amount of cash
22   taken from the bank and demand note were recovered.
23        6.    MORGAN was Mirandized and agreed to speak to investigators.
24   MORGAN admitted to the US Bank robbery saying that he needed money and
25   was tired of working.
26

27

28
                                                 3
       Case 3:19-mj-04354-MSB Document 1 Filed 10/04/19 PageID.3 Page 3 of 3



 1        And the complainant states          that   this   complaint               is based on the

 2 II attached    Probable    Cause   Statement,   which    is   incorporated              herein   by

 3   reference.


                                                   ~,,_..c ~ ?fu:--
 4

 5                                            -OoMINIC PERRIN, Special Agent
                                               Federal Bureau of Investigation
 6
     Sworn to before     me    and                                 .... s:;   -,.   his   4th day of
 7 lloctober, 2019.
 8

 9
                                                  . MICHAELS .
10                                             United States                              Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
